DETAILED ACTION
This action is in response to the RCE and Amendment dated 07 March 2022.  Claims 1, 3, 7-9, 11, 13 and 15-17 are amended.  Claims 18-21 have been added.  No claims have been cancelled.  Claims 1-21 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 8, 15, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner suggests adding the change in size back into the independent claims in combination with the change in opacity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 12-14, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haitani et al. (US 9,405,446 B1) in view of Hnatiuk et al. (US 2010/0302059 A1) and further in view of Wang et al. (EP 1694037 A1) and further in view of Sharp et al. (US 2016/0180806 A1).

As for independent claim 1, Haitani teaches an apparatus comprising:
a display [(e.g. see Haitani col 7 lines 60-65) ”the image display service 120 includes a processing unit 140, a network interface 145, a computer readable medium drive 150, an input/output device interface 155, a display 160”
at least one processor configured to: control the display to display an item list including a plurality of items and a cursor on a first item among the plurality of items, wherein the first item has a first size, and wherein remaining items among the plurality of items have a second size [(e.g. see Haitani col 4 lines 5-10, col 9 lines 16-18 and Fig. 2A) ”configuration with item images A 210, B 220, D 240, and E 250 presented as interactive slices and item image C 230 presented as a full sized image … A full sized image as described herein refers to an image that shows the full details of the pictured item, in contrast to the corresponding image slices, which present a narrow and abridged view of the pictured item or product”].  Examiner notes that, as depicted in Fig. 2A, full size image item C (numeral 230) is larger than the slice images of items A, B, D, and E.
based on the input of selecting the first direction, move the cursor in the first direction, from the first item to a second item adjacent to the first item from among the plurality of items, and in response to moving the cursor from the first item to the second item [(e.g. see Haitani col 9 line 23 – col 10 line 36, col 16 lines 50-56 and Figs. 2A-D and 7) ”Based upon the detection of the rightward-motion 270 and/or a current cursor position, the presentation of item image C 230, away from which the cursor position is moving, can be horizontally contracted from the full size presentation toward the slice presentation and the presentation of item image D 240, toward which the cursor position 260 is moving, can be ].  Examiner notes that, as depicted in 

Haitani does not specifically teach a user input receiving unit configured to receive an input of selecting a first direction among four directions.  However, in the same field of invention, Hnatiuk teaches:
a user input receiving unit configured to receive an input of selecting a first direction among four directions [(e.g. see Hnatiuk paragraphs 0057, 0063 and Fig. 3a) ”a known navigation key arrangement can be used to select one of the directions of the pointing arrows 9b to dynamically scroll (navigate) the icons 1 through the focus area 7 to the direction selected by the known navigation key arrangement … The remote control device 15 comprises at least a transmitter 151 for transmitting at least one signal, a navigation key arrangement 154 including OK button for selecting desired navigation position which navigation key arrangement is known as such”].
Therefore, considering the teachings of Haitani and Hnatiuk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a user input receiving unit configured to receive an input of selecting a first direction among four directions, as taught by Hnatiuk, to the teachings of Haitani because use of the input control device makes it possible to easily control various functions of the consumer electronic product and allows for easy navigation and content management (e.g. see Hnatiuk abstract and paragraphs 0001, 0007).

Haitani and Hnatiuk do not specifically teach decrease a first opacity of a first image displayed in the first item, increase a second opacity of a second image displayed in the first item, decrease a third opacity of a third image displayed in the second item, increase a fourth opacity of a fourth image displayed in the second item.  However, in the same field of invention, Wang teaches:
decrease a first opacity of a first image displayed in the first item, increase a second opacity of a second image displayed in the first item, decrease a third opacity of a third image displayed in the second item, increase a fourth opacity of a fourth image displayed in the second item [(e.g. see Wang paragraphs 0010, 0012 and Figs. 6 and 7) ”the input module 20 inputs to the control unit 24 a menu switching command for transferring the first menu to the second menu, after receiving the menu switching command, the control unit 24 executes the transition effect program code 16 to generate, in sequence, at least a corresponding transitive image according to the first frame image corresponding to the first frame image or the second frame image corresponding to the second menu … To utilize and display a transition effect of a cross fade screen, a transition frame is formed according to a frame image generated by the first frame image 30 and the second frame image 38 of Fig. 4. Please refer to Fig. 6. Fig. 6 illustrates a diagram of a transition frame displayed by the display unit 18 during the transition effect of the ].
Therefore, considering the teachings of Haitani, Hnatiuk and Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add decrease a first opacity of a first image displayed in the first item, increase a second opacity of a second image displayed in the first item, decrease a third opacity of a third image displayed in the second item, increase a fourth opacity of a fourth image displayed in the second item, as taught by Wang, to the teachings of Haitani and Hnatiuk because adding visual effects between menu switching enhances and makes the user interface more interactive (e.g. see Wang paragraph 0005).

Haitani, Hnatiuk and Wang do not specifically teach the first image representing first content received from a first external apparatus, the second image representing the first Sharp teaches:
the first image representing first content received from a first external apparatus, the second image representing the first external apparatus, the third image representing a second external apparatus, the fourth image representing second content received from the second external apparatus [(e.g. see Sharp paragraph 0053-0055 and Fig. 5) ”To allow a user to quickly and easily identify a connected device (e.g., device 102-1-1, 102-2-1, etc.), each UI element (e.g., UI element 502-1, 502-2, etc.) may include or specify at least a portion of the device class representation information, such as, for example, a device class name and/or a device class image. By way of example, the UI element 502-1 may include "Cable Box" for a device class name and/or an image of a cable box for a device class image (not shown), UI element 502-2 may include "Blu-ray Disc Player" for a device class name and/or an image of a Blu-ray Disc Player for a device class image (not shown), UI element 502-3 may include "HD DVD Player" for a device class name and/or an image of a HD DVD Player for a device class image (not shown) … the selection of one of the UI elements 502-d may enable the display device (e.g., display device 102-1) to receive and output ].  Sharp is currently assigned to Roku, Inc., for an animated visualization of how this interface (Fig. 5) functions please see further evidence (Roku “TCL Roku TV” <URL: https://www.youtube.com/watch?v=3tobsPoz5VM> @0:19-0:26.).  Examiner notes that, Sharp discusses using directional input of a remote control to move a highlighted selection indicia through menu tile thumbnails representing external devices connected to the display device where selection of a tile using the selection indicia causes the display device to receive and output video information from external device represented by the selected UI element (as evidenced by the TCL Roku TV video that shows the video preview replacing the static device thumbnail and then returning to the static device thumbnail from the video when the selection indicia is moved to another tile, which will occur for any tile where the connected external device is outputting an active signal when the highlighted selection indicia is present).
wherein the second image and the third image are stored in the image display apparatus [(e.g. see Sharp paragraphs 0031, 0055) ”internal memory 210 may further include a cached device representation database 214, which may include, without limitation, a database or a map of device fingerprint information for one or more devices (e.g., 104-a-1, 104-b-2, etc.) to corresponding ].
Therefore, considering the teachings of Haitani, Hnatiuk, Wang and Sharp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the first image representing first content received from a first external apparatus, the second image representing the first external apparatus, the third image representing a second external apparatus, the fourth image representing second content received from the second external apparatus or wherein the second image and the third image are stored in the image display apparatus, as taught by Sharp, to the teachings of Haitani, Hnatiuk and Wang because providing improved representations for a device connected to the display device makes it easier for the 

As for dependent claim 2, Haitani, Hnatiuk, Wang and Sharp teach the apparatus as described in claim 1, but Haitani does not specifically teach wherein the input of selecting the first direction, includes at least one of an input pressing a first direction key among four direction keys included in a control apparatus, an input of dragging in the first direction on a touch pad included in the control apparatus, or an input of tilting the control apparatus in the first direction.  However, Hnatiuk teaches:
wherein the input of selecting the first direction, includes at least one of an input pressing a first direction key among four direction keys included in a control apparatus, an input of dragging in the first direction on a touch pad included in the control apparatus, or an input of tilting the control apparatus in the first direction [(e.g. see Hnatiuk paragraphs 0057, 0063 and Fig. 3a) ”a known navigation key arrangement can be used to select one of the directions of the pointing arrows 9b to dynamically scroll (navigate) the icons 1 through the focus area 7 to the direction selected by the known navigation key arrangement … The remote control device 15 comprises at least a transmitter 151 for transmitting at least one signal, a navigation key arrangement 154 including OK button for selecting desired navigation position which navigation key arrangement is known as such”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Haitani, Hnatiuk, Wang and Sharp teach the apparatus as described in claim 1 and Haitani further teaches:
wherein the first size is larger than the second size [(e.g. see Haitani col 4 lines 5-10, col 9 lines 16-18 and Fig. 2A) ”configuration with item images A 210, B 220, D 240, and E 250 presented as interactive slices and item image C 230 presented as a full sized image … A full sized image as described herein refers to an image that shows the full details of the pictured item, in contrast to the corresponding image slices, which present a narrow and abridged view of the pictured item or product”].  Examiner notes that, as depicted in Fig. 2A, full size image item C (numeral 230) is larger than the slice images of items A, B, D, and E.

As for dependent claim 6, Haitani, Hnatiuk, Wang and Sharp teach the apparatus as described in claim 1 and Haitani further teaches:
wherein an item on which the cursor is located, among the plurality of items is highlighted [(e.g. see Haitani col 16 lines 56-61) ”In addition to the cover view 725 within the efficient configuration 735, an enlarged cover view can be displayed within highlighted item section 715 together with information 730 regarding the item in order to provide the user with a higher zoom level and therefore a greater level of detail”].

As for independent claim 9, Haitani, Hnatiuk, Wang and Sharp teach a method.  Claim 9 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Haitani, Hnatiuk, Wang and Sharp teach the method as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Haitani, Hnatiuk, Wang and Sharp teach the method as described in claim 9; further, claim 13 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 14, Haitani, Hnatiuk, Wang and Sharp teach the method as described in claim 9; further, claim 14 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 17, Haitani, Hnatiuk, Wang and Sharp teach a non-transitory computer readable medium.  Claim 17 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 19, Haitani, Hnatiuk, Wang and Sharp teach the apparatus as described in claim 1, but Haitani and Hnatiuk do not specifically teach control the Wang teaches;
control the display to display the first item as a first mixture of the first image and the second image, based on the first opacity and the second opacity; and control the display to display the second item as a second mixture of the third image and the fourth image, based on the third opacity and the fourth opacity [(e.g. see Wang paragraphs 0010, 0012 and Figs. 6 and 7) ”the input module 20 inputs to the control unit 24 a menu switching command for transferring the first menu to the second menu, after receiving the menu switching command, the control unit 24 executes the transition effect program code 16 to generate, in sequence, at least a corresponding transitive image according to the first frame image corresponding to the first frame image or the second frame image corresponding to the second menu … To utilize and display a transition effect of a cross fade screen, a transition frame is formed according to a frame image generated by the first frame image 30 and the second frame image 38 of Fig. 4. Please refer to Fig. 6. Fig. 6 illustrates a diagram of a transition frame displayed by the display unit 18 during the transition effect of the cross fade screen. As shown in Fig. 6, the first frame image 30 displays a graph A 50 of a ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 21, Haitani, Hnatiuk, Wang and Sharp teach the method as described in claim 9; further, claim 21 discloses substantially the same limitations as claim 19.  Therefore, it is rejected with the same rational as claim 19.

Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haitani et al. (US 9,405,446 B1) in view of Hnatiuk et al. (US 2010/0302059 A1) and further in view of Wang et al. (EP 1694037 A1) and further in view of Sharp et al. (US 2016/0180806 A1), as applied to claim 1 above, and further in view of Majid (US 2014/0362294 A1).

claim 3, Haitani, Hnatiuk, Wang and Sharp teach the apparatus as described in claim 1, but Haitani, Hnatiuk and Wang do not specifically teach the following limitation.  However, Sharp teaches:
wherein the first item corresponds to a first port receiving a first image signal from the first external apparatus, the second item corresponds to a second port receiving a second image signal from the second external apparatus, the first image corresponds to the first image signal received at the first port, and the fourth image corresponds to the second image signal received at the second port [(e.g. see Sharp paragraph 0053-0055 and Fig. 5) ”FIG. 5 illustrates a connected device user interface view 500 that may be supplied, displayed or provided by the one or more display devices 102-n according to an example embodiment. Connected device user interface view 500 may supply or provide one or more UI elements 502-d, which may be visually represented as one or more input tiles or tile icons to allow a user to select a port as an input source (e.g., select using a remote control, etc.) for visual presentation on the display device (e.g., display device 102-1), where each port may be represented by one of the UI elements 502-d and each port may be operatively coupled and/or connected to one of the devices (e.g., devices 102-a-1, 102-b-2, etc.) … To allow a user to quickly and easily identify a connected device (e.g., device 102-1-1, 102-2-1, etc.), each UI element (e.g., UI element 502-1, 502-2, etc.) may include ].
The motivation to combine is the same as that used for claim 1.

Haitani, Hnatiuk, Wang and Sharp do not specifically teach the second image represents the first port or the third image represents the second port.  However, in the same field of invention, Majid teaches:
the second image represents the first port [(e.g. see Majid paragraph 0029 and Fig. 4 numeral 330A) ”the text and symbol indication 330A representing an HDMI port, accompanied by the colored arrow 330B representing that the picture-in-picture display 304 originates from the HDMI input port”].
the third image represents the second port [(e.g. see Majid paragraph 0028 and Fig. 3 numerals 310A-328A and 332A-334A) ”FIG. 3 also provides an example of on-screen indications for respective input sources, with statuses of the respective input ports of the display device 302 that are also displayed in the input selection display 306. The input selection display 306 includes: a text and symbol indication”].  Examiner notes that Fig. 3 depicts a plurality of displayed available port symbols.
Therefore, considering the teachings of Haitani, Hnatiuk, Wang, Sharp and Majid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second image represents the first port or the third image represents the second port, as taught by Majid, to the teachings of Haitani, Hnatiuk, Wang and Sharp because it provides the user a simple-to-understand view of available ports, connected ports, and active ports, as well as the location of such ports relative to the display output which assists the user with initial connection and selection of respective sources information (e.g. see Majid paragraphs 0012, 0025).

claim 4, Haitani, Hnatiuk, Wang, Sharp and Majid teach the apparatus as described in claim 3, but Haitani, Hnatiuk, Wang and Sharp do not specifically teach wherein each of the first port and the second port are one of a HDMI port, a component port, a PC port, and a USB port.  However, Majid teaches:
wherein each of the first port and the second port are one of a HDMI port, a component port, a PC port, and a USB port [(e.g. see Majid paragraph 0020 and Figs. 2 and 3) ”The input and output sources may be connected to the display device 102 and with the other devices of the media playback system 100 using any number of wired analog or digital connections and links, including coaxial, component, composite, RGB, S-video, optical (e.g., TOSLINK), HDMI, DVI, DisplayPort, Universal Serial Bus (USB), and IEEE 1394 (Firewire) cables and similar connection mediums”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 11, Haitani, Hnatiuk, Wang, Sharp and Majid teach the method as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Haitani, Hnatiuk, Wang, Sharp and Majid teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

Response to Arguments
Applicant's arguments, filed 07 March 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the proposed Haitani-Hnatiuk-Sharp combination does not disclose, teach or suggest [the amended limitations of independent claim 1].” (Page 12).].

The argument described above, in paragraph number 9, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,369,837 B1 issued to Schirmer on 09 April 2002.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g. changing opacity of menu items).
U.S. PGPub 2008/0141172 A1 issued to Yamamoto et al. on 12 June 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g. menu for the selection of an external device).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.